DETAILED ACTION

This office action is a response to the request for continued examination filed on 5/18/2022.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/18/2022 was filed after the mailing date of the Notice of Allowance on 2/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter

Claims 1-20 are allowed. Although the amended claims are now related to a wireless transmit receive unit (WTRU or a UE device), they are allowable for the same reasons mentioned in the Notice of Allowance dated 2/18/2022. 
Claimed invention is directed to a WTRU configured to operate in grant-less mode in accordance with a respective grant-less access allocation. The messages are transmitted using frequency resources defined by the respective grant-less access allocation when multiple devices transmit messages uplink in the network, which optimizes uplink resource utilization and reduces collision.
Prior art reference Zeng discloses a grant-free transmission method where a UE may receive signaling from a network device which may include a contention transmission unit (CTU) region definition. The UE may determine an appropriate CTU to perform grant-free transmission.
Prior art reference Rong discloses a communication system where one network slice may support URLLC with low-latency grant-free transmission on uplink, and another network slice may support mMTC with grant-free transmission.
Prior art reference Yu discloses a method for using grant-free uplink transmission where network device may transmit feedback information to indicate a reception failure to the terminal.  
However, prior art on record does not disclose the feature of transmitting the message again to the access network when a transmission redundancy value is greater than one.
Claims 1, 15, 20 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the features of when a transmission redundancy value is greater than one, the transmitter further configured to transmit the message again, via the uplink channel, of the access network using the first time and frequency resources or the second time and frequency resources; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414